USCA11 Case: 20-13603      Date Filed: 11/04/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13603
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ERIC SMITH,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Georgia
          D.C. Docket No. 7:06-cr-00020-HL-CHW-2
                   ____________________
USCA11 Case: 20-13603         Date Filed: 11/04/2021    Page: 2 of 4




2                      Opinion of the Court                 20-13603


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Eric Smith is a counseled, former federal prisoner who is
now on supervised release. Smith appeals the district court’s denial
of his motion for a sentence reduction under Section 404 of the
First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194,
5222 (“First Step Act”). He argues that the district court abused its
discretion by declining to reduce his term of imprisonment even
though he was eligible for a reduction under the Act. Because
Smith is no longer imprisoned, any appeal regarding his term of
imprisonment is moot. And because Smith did not ask for a reduc-
tion in his term of supervised release, he abandoned any remaining
challenge to his sentence. Consequently, this appeal is moot, and
we dismiss for lack of jurisdiction.
       Smith was sentenced to 188 months imprisonment and five
years of supervised release for distribution of over five grams of
crack cocaine in December 2007. In April 2019, Smith filed a pro se
motion for a sentence reduction under the First Step Act. Smith’s
appointed counsel then filed a supplemental motion and brief on
his behalf. Smith asked the court to impose a new sentence of 139
months, followed by three years of supervised release. Despite
finding that Smith was eligible for a reduction, the district court
exercised its discretion and denied Smith’s motion. Smith timely
appealed.
USCA11 Case: 20-13603         Date Filed: 11/04/2021     Page: 3 of 4




20-13603                Opinion of the Court                         3

        First, Smith’s appeal of the district court’s denial of his re-
quest for a sentence reduction is moot. We review jurisdictional
issues de novo and must raise them sua sponte. United States v.
Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). A case is moot when it
no longer presents a live controversy for which the court can give
meaningful relief. Id.; Friends of Everglades v. S. Fla. Water Mgmt.
Dist., 570 F.3d 1210, 1216 (11th Cir. 2009). We must dismiss moot
appeals for lack of jurisdiction. Mobley v. Palm Beach Cnty. Sheriff
Dep’t, 783 F.3d 1347, 1352 (11th Cir. 2015). A challenge to an im-
posed term of imprisonment is moot once that term has expired.
United States v. Stevens, 997 F.3d 1307, 1310 n.1 (11th Cir. 2021).
Smith was released from prison on November 19, 2020. Accord-
ingly, any appeal challenging his term of imprisonment is now
moot.
        Second, Smith has abandoned any challenge to his remain-
ing sentence. Arguments not raised on appeal are abandoned. Tim-
son v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam). An
appellant also abandons a claim when: (1) he makes only passing
reference to it, (2) he raises it in a perfunctory manner without sup-
porting arguments and authority, (3) he refers to it only in the
“statement of the case” or “summary of the argument,” or (4) the
references to the issue are mere background to the appellant’s main
arguments. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681-82 (11th Cir. 2014).
        Smith argues that the district court abused its discretion by
declining to reduce his term of imprisonment, but he does not ad-
dress his term of supervised release or argue that it should be
USCA11 Case: 20-13603       Date Filed: 11/04/2021    Page: 4 of 4




4                     Opinion of the Court                20-13603

reduced in any way. Instead, Smith’s briefs specifically argue that
the district court erred when it declined to reduce his term of im-
prisonment because the Guidelines range changed from 188 to 235
months imprisonment to 151 to 188 months imprisonment. He
does not make any similar arguments that the district court should
have reduced his term of supervised release. Thus, Smith has aban-
doned any challenge to his term of supervised release to the extent
he preserved one in the district court. Timson, 518 F.3d at 874.
       Smith has abandoned any challenge to his term of super-
vised release. And because Smith has already been released from
prison, no court can reduce his term of imprisonment, rendering
the appeal moot. Accordingly, we dismiss his appeal.
      DISMISSED.